       Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 1 of 35



David K. W. Wilson, Jr.
Robert      Farris-Olsen
Morrison Sherwood Wilson &Deola, PLLP
401 North Last Chance Gulch                                                 APRIL 28, 2021
P. O . B o x 5 5 7

Helena, MT 59624
(406) 442-3261 Phone
(406) 443-7294 Fax
kwilson@mswdlaw.com
rfolsen@mswdlaw.com

Attorneys for Plaintiffs


                     I N T H E U N I T E D S TAT E S D I S T R I C T C O U R T
                          F O R T H E D I S T R I C T O F M O N TA N A
                                    BILLINGS         DIVISION



 S TA C Y M I L L E R a n d A F E W                   Cause No.     CV-21-45-BLG-SPW-TJC
 GOOD CLEANERS individually,
 and on behalf of all others similarly
 situated
                                                      CLASS       ACTION         COMPLAINT
         Plaintiffs,
                                                                      and
 V .


                                                      DEMAND       FOR    JURY      TRIAL
 FIRST INTERSTATE BANK, and
 DOES 1through 100,
         Defendants.




        Plaintiffs Stacy Miller and AFew Good Cleaners, by and through their

attorneys, bring this class and representative action against First Interstate Bank

and DOES 1through 100 (collectively “FIB” or “First Interstate” or “Defendant”).




                                                 1
      Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 2 of 35



                            N AT U R E O F T H E A C T I O N


       1.     When accountholders open achecking account with their bank, they

have to enter into astandard contract written by the bank and its lawyers. All the

Bank has to do is honor the contract it wrote and comply with the terms it dictated.

       2.    During the class period alleged herein, First Interstate promised its

customers that if their account balance drops too low to cover aparticular item.

such as acheck, withdrawal, or service charge. First Interstate will charge the

customer asingle $30 insufficient funds fee (“NSF Fee”) or overdraft fee (“OD

Fee”) per item. But as Plaintiffs and customers all over the country have

discovered. First Interstate doesn’t abide by this promise. Instead, First Interstate

routinely charges its customers multiple fees for the same item, driving their

account balances deeper into negative territory.

       3.    First Interstate’s customers have been injured by the Bank’s improper

practices to the tune of millions of dollars in violation of First Interstate’s clear

contractual commitments.


      4.     This is aclass and representative action brought by Plaintiffs to assert

claims in their own right, and in their capacities as the class representatives of all

other persons similarly situated, and in their capacities as aprivate attorney general

on behalf of the members of the general public. Defendant wrongfully charged

Plaintiffs and the Class Members fees related to their checking accounts. This



                                            2
      Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 3 of 35



conduct includes but is not limited to assessing more than one insufficient funds

fee (“NSF Fee”), or an insufficient funds fee followed by an overdraft fee (“OD

Fee”), on the same item. Plaintiffs, on behalf of themselves and aClass of

similarly situated, seek to end First Interstate’s abusive and predatory practices and

force it to refund all of these improper charges. Plaintiffs assert claims for breach

of contract; breach of the covenant of good faith and fair dealing; and/or unjust

enrichment; deceit; and, violation of state consumer protection law, and seek

damages, restitution, and injunctive relief, as set forth more fully below.

       5.    All allegations herein are based upon information and belief except

those allegations which pertain to Plaintiffs or their counsel. Allegations

pertaining to Plaintiffs or their counsel are based upon, inter alia. Plaintiffs’ or its

counsel’s personal knowledge, as well as Plaintiffs’ or their counsel’s own

investigation. Furthermore, each allegation alleged herein either has evidentiary

support or is likely to have evidentiary support, after areasonable opportunity for

additional investigation or discovery.

      PA RT I E S


      6.     Based on information and belief. Defendant is and has been a

Montana state-chartered bank, with its principal place of business in the State of

Montana. Defendant is acitizen of the State of Montana. Defendant had $17.6


billion in assets as of December 31, 2020 and 150 branches throughout Idaho,



                                            3
      Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 4 of 35



Oregon, Montana, South Dakota, Washington, and Wyoming.

      7.       Plaintiff Stacy Miller is acitizen of Idaho. Plaintiff AFew Good

Cleaners is an unincorporated business wholly owned and operated by Plaintiff

Stacy Miller, with its principal place of business in the State of Idaho. Plaintiffs

had checking accounts with Defendant at all times relevant to the class action

allegations.

       8.      Without limitation. Defendants DOES 1through 100, include agents.

partners, joint ventures, subsidiaries and/or affiliates of Defendant and, upon

information and belief, also own and/or operate Defendant branch locations. As

used herein, where appropriate, the term “Defendant” and “FIB” and “First

Interstate” are also inclusive of Defendants DOES 1through 100.

       9.      Plaintiffs are unaware of the true names of Defendants DOES 1


through 100. Defendants DOES 1through 100 are thus sued by fictitious names.

and the pleadings will be amended as necessary to obtain relief against defendants

DOES 1through 100 when the true names are ascertained, or as permitted by law

or by the Court.

       10.     There exists, and at all times herein mentioned existed, aunity of

interest and ownership between the named defendants (including DOES) such that

any corporate individuality and separateness between the named defendants has

ceased, and that the named defendants are alter egos in that the named defendants



                                           4
          Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 5 of 35



effectively operate as asingle enterprise, or are mere instrumentalities of one

a n o t h e r.


           11 .   At all material times herein, each defendant was the agent, servant.

co-conspirator and/or employer of each of the remaining defendants, acted within

the purpose, scope, and course of said agency, service, conspiracy and/or

employment and with the express and/or implied knowledge, permission, and

consent of the remaining defendants, and ratified and approved the acts of the other

defendants. However, each of these allegations are deemed alternative theories

whenever not doing so would result in acontradiction with the other allegations.

           12.    Whenever reference is made in this Complaint to any act, deed, or

conduct of Defendant, the allegation means that Defendant engaged in the act.

deed, or conduct by or through one or more of its officers, directors, agents.

employees, or representatives who was actively engaged in the management.

direction, control, or transaction of Defendant’s ordinary business and affairs.

           13.    As to the conduct alleged herein, each act was authorized, ratified or

directed by Defendant’s officers, directors, or managing agents.

           JURISDICTION       AND     VENUE


           14.    Venue is proper in this district pursuant to 28 U.S.C. §1391 because

First Interstate is subject to personal jurisdiction here and regularly conducts

business in this District.




                                               5
      Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 6 of 35



       15.   This Court has subject matter jurisdiction of this action, among other

reasons, pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.

§§ 1332(d)(2) and (6) because: (i) there are 100 or more class members; (ii) there

is an aggregate amount in controversy exceeding $5,000,000.00 exclusive of

interest and costs; and (iii) there is minimal diversity because at least plaintiff and

defendant are citizens of different states. This Court also has supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. §1367.

      FA C T U A L B A C K G R O U N D A N D G E N E R A L A L L E G AT I O N S


      F I R S T I N T E R S TAT E C H A R G E S M O R E T H A N O N E F E E O N T H E
      SAME      ITEM


       16.   After the class period alleged in this lawsuit. First Interstate

implemented anew Fee Schedule attempting to contract for it to be able to impose

more than one NSF or OD Fee on the same item (“New Fee Schedule”). This New

Fee Schedule is attached as Exhibit “A”.


       17.   But during the relevant class period alleged in this lawsuit. First

Interstate’s Fee Schedule (“Class Period Fee Schedule”, attached as Exhibit “B”)

and its Deposit Agreement (attached as Exhibit “C”) (collectively “Account

Documents”), allowed it to charge asingle $30 NSF Fee or asingle $30 OD Fee

when an item is returned for insufficient funds or paid despite insufficient funds.

       18.   First Interstate breached its contracts during the class period by

charging more than one $30 NSF Fee on the same item, or an NSF Fee followed by

                                           6
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 7 of 35



an OD Fee, since the contracts explicitly stated—and reasonable consumers

understand—that the same item can only incur asingle NSF or OD Fee.

       19.   First Interstate’s abusive practices are not standard within the

financial services industry. Indeed, major banks like JP Morgan Chase—^the largest

consumer bank in the country—charge one NSF Fee per item, even if that item is

resubmitted for payment multiple times.' And while some other banks and credit

unions engage in the same practices as First Interstate, they clearly disclose those

charges in the deposit agreements with their customers.


             The Imposition of Multiple Fees on aSingle Transaction Violates

             fib’s Express Promises and Representations


      20.    fib’s Account Agreement (Exhibit “C”), written by FIB, states at

page 4the following regarding an NSF or overdraft fee: “If another transaction is

presented for payment in an amount greater than the funds left after the deduction

of the temporary hold amount, that transaction will be anonsufficient funds (NSF)

transaction if we do not pay it or an overdraft transaction if we do pay it. You will

be charged ^NSF or overdraft fee according to our NSF or overdraft fee policy.

      21.    As can be seen above, the Account Agreement, written by First



■As indicated by Chase’s printed disclosures, an “item” maintains its integrity
even if multiple processes are affected on it: “If we return the same item multiple
times, we will only charge you one Returned Item Fee for that item within a30-
day period.”

                                          7
           Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 8 of 35



  Interstate, uses the singular “an” and the singular “fee”, not the plural “fees”. It

  also uses the disjunctive “or” when it states “NSF or overdraft fee”, not the

  conjunctive “and.” Nowhere does the Account Agreement state an additional NSF

  FEE or OD Fee for the same item would be charged every time the same item or

  same transaction was re-submitted by the bank or amerchant. The same check.

  automatic bill payment, or other electronic payment on an account does not

  transmogrify into anew “item” each time it is rejected for payment then

  reprocessed, especially when—as here—Plaintiffs took no action to resubmit the

  item.


             22.   Further, FIB’s Class Period Fee Schedule (Exhibit B), at all times

  during the class period in this lawsuit, meaning up until the New Fee Schedule

  became effective (Exhibit A), did not state that the same item could result in

  additional fee upon each presentment, or that the same “item” would be treated as a

  different “item” it was re-submitted. Rather, the Class Period Fee Schedule

  (Exhibit B) stated as follows:
Return check/NSF                                                                     $30

Overdraft paid                                                                       $30


             23.   In its New Fee Schedule (Exhibit “A”), First Interstate dramatically

  changed the terms under which it would charge a“Returned Item(s) Overdraft



    ^Overdrafts may be caused by: checks (including re-presented checks), ACH (including
      ACH transactions that amerchant initiates after afirst ACH is returned), in person
      withdrawals, ATM withdrawals, other electronic means and returned deposited items.


                                               8
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 9 of 35



Fee”, now stating for the first time that afee would be charged each time the same

item was re-presented, as follows:

      24.    For the first time, in its New Fee Schedule, First Interstate now

contracted the fee would be “$30 per presentmenf ’(“$3 0/presentment”) and stated

that overdrafts can be caused by “re-presented checks,” and stated that these fees

also can result from “transactions that amerchant initiates after afirst ACH is


returned.” Plaintiffs end their class period when this New Fee Schedule became

effective, which, on information and belief, is sometime after April 7, 2021.

      25.    First Interstate changed the terms of its Fee Schedule to state it would

charge for each re-submission of the same transaction because it realized that even

if it reprocesses an instruction for payment, it is still the same transaction. The

Bank’s reprocessing is simply another attempt to effectuate an accountholder’s

original order or instruction. As alleged herein. Plaintiffs took only asingle action

to make asingle payment; they therefore created only one transaction and may be

charged only asingle fee.

      26.    Only when its New Fee Schedule became effective, changing the

terms of the contracts to each “presentment” of the item, did First Interstate

arguably contract to charge an NSF Fee or OD Fee for the same item every time

the same transaction was re-processed.

      27.    Prior to the effective date of the New Fee Schedule, taken together.



                                           9
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 10 of 35



the representations and omissions identified above convey to customers that all

submissions for payment of the same transaction will be treated as the same item,

which FIB will either authorize (resulting in an overdraft item) or reject (resulting

in areturned item) when it decides there are insufficient funds in the account.

Nowhere does FIB disclose that it will treat each reprocessing of acheck or ACH

payment as aseparate item, subject to additional fees, nor did FIB customers ever

agree to such fees.

      28.    Banks like First Interstate, as well as credit unions, that employ this

abusive multiple fee practice know how to plainly and clearly disclose it, as First

Interstate attempted to do when it changed the language in its New Fee Schedule.

(Exhibit A.) Indeed, other banks and credit unions that do engage in this abusive

practice disclose it expressly to their accountholders—something First Interstate

never did during the class period at issue in this lawsuit, before the New Fee

Schedule.


      29.    For example. Central Pacific Bank, aleading bank in Hawai’i, states

in its Fee Schedule under the “MULTIPLE NSF FEES” subsection:


      “Items and transactions (such as, for example, checks and electronic
      transactions/payments) returned unpaid due to insufficient/non-sufficient
      (“NSF”) funds in your account, may be resubmitted one or more times for
      payment and a$32 fee will be imposed on you each time an item and
      transaction resubmitted for payment is returned due to
      insufficient/nonsufficient funds.” https://www.cpb.bank/media/2776/fee-
      001 .pdf, (last visited April 27, 2021)



                                          10
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 11 of 35



      30.    For further example, Klein Bank, which prior to its acquisition in

2019 by Old National Bank, engaged in the same abusive practices as First

Interstate, but at least disclosed it, stating as follows in its banking agreement:

      [W]e will charge you an NSF/Overdraft Fee each time: (1) aBill Payment
      (electronic or check) is submitted to us for payment from your Bill Payment
      Account when, at the time of posting, your Bill Payment Account is
      overdrawn, would be overdrawn if we paid the item (whether or not we in
      fact pay it) or does not have sufficient available funds; or (2) we return,
      reverse, or decline to pay an item for any other reason authorized by the
      terms and conditions governing your Bill Payment Account. We will charge
      an NSF/Overdraft Fee as provided in this section regardless of the
      number of times an item is submitted or resubmitted to us for payment
      and regardless of whether we pay the item or return, reverse, or decline
      to pay the bill payment.


 Consumer and Small Business Online Access Agreement, Klein Bank T| H,

https://www.klein bankonline.com^ridge/disclosures/ib/disclose.html (last

accessed September 25, 2019 and March 17, 2020) (emphasis added).

      31.    Air Academy Federal Credit Union contracts for its NSF fee as:
             “$32.00 per presentment.”
See, https://www.aafcu.com/fees.html (emphasis added) (last visited on or about

April 23,2021).

      32.    Community Bank, N.A. unambiguously contracts on this issue:

             Yo u m a y b e c h a r g e d m o r e t h a n o n e O v e r d r a f t o r N S F F e e
             if amerchant submits asingle transaction multiple times
             after it has been rejected or returned.

See, https://cbna.eom/u/header/2019-Qverdraft-and-Unavailable-Funds-Practices-

Disclosure-FINAL-1.14.2020.pdf (emphasis added) (last visited on or about April



                                                  11
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 12 of 35



23,2021).

      33.    Delta Community Credit Union contracts unambiguously as follows:

                       “$35 per presentment.”

See, https://www.deltacommunitvcu.com/home/fees.aspx (emphasis added) (last
visited on or about April 23, 2021). Further, in its Account Contract, Delta
unambiguously states as follows:

             The Bank reserves the right to charge you an
             overdraft/insufficient funds fee if you write acheck or initiate
             an electronic transaction that, if posted, would overdraw your
             Checking Account. Note that you may be charged an NSF
             fee each time acheck or ACH is presented to us. even if it
             was previously submitted and rejected.

See, https://www.deltacommunitvcu.com/home/forms/member-savings-services-

disclosures-and-agreements.aspx (emphasis added) (last visited on or about April

23,2021).

      34.    USE Credit Union contracts as follows:


      “Overdraft/Non-sufficient Funds (NSF): Applies to checks. Bill Pay, ACH,
      ATM/POS and other electronic debits that are paid or returned. Fees are
      charged per presentment meaning the same item is subject to multiple
      fees if presented for payment multiple times.”

https://www.usecu.org/Files/Schedule of Fees.pdf (emphasis added) (last visited
April 26, 2021)
      35.    First Financial Bank contracts unambiguously:

             Merchants or payees may present an item multiple times for
             payment if the initial or subsequent presentment is rejected due
             to insufficient funds or other reason (representment). Each
             presentment is considered an item and will be charged
             a c c o r d i n g l y. ”




                                          12
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 13 of 35



See, https://www.bankatfirst.com/content/dam/bankatfirst/legal/sDecial-handling-

charges.pdf (emphasis added) (last visited on or about April 27, 2021).

      36.   First Hawaiian Bank unambiguously contracted in 2020 as follows:

            You agree that multiple attempts may be made to submit a
            returned item for payment and that multiple fees may be
            charged to you as aresult of areturned item and
            resubmission.

See,
https://www.fhb.com/en/assets/File/Home Banking/FHB Online/Terms and Con
ditions of FHB Online Services RXPl.pdf (emphasis added) (last visited on or
about March 17, 2020).

      37.   First Northern Credit Union unambiguously contracts its NSF
in its Fee Schedule as follows: “$29.00 per each presentment and any
subsequent representment(s).” See,
https://www.fncu.org/feeschedule/?scpage= 1&scupdated= 1&scorder=-
click count (emphasis added) (last visited on or about April 23, 2021).


      38.   Further, First Northern in its Account Contract, unambiguously

contracted its NSF Fee as of 2020 as follows:


            You further agree that we may charge aNSF fee each time an
            item is presented for payment even if the same item is
            presented for payment multiple times. For example, if you
            wrote acheck to amerchant who submitted the payment to us
            and we returned the item (resulting in aNSF fee), the merchant
            may re-present the check for payment again. If the second and
            any subsequent presentments are returned unpaid, we may
            c h a r g e a N S F f e e f o r e a c h t i m e w e r e t u r n t h e i t e m . Yo u
            understand this means you could be charged multiple NSF
            fees for one check that you wrote as that check could be
            presented and returned more than once. Similarly, if you
            authorize amerchant (or other individual or entity) to
            electronically debit vour account, such as an ACH debit, you
            understand there could be multiple submissions of the



                                                   13
       Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 14 of 35



              electronic debit request which could result in multiple NSF
              fees

See,
(https://www.fncu.org/SecureAsset.asDX?Path=/7/Member Agreement November
 12019.pdf (emphasis added) [last visited on or about March 17, 2020].

        39.   Glendale Federal Credit Union unambiguously contracts its NSF fee

as, “$30 per presentment.

See, https://www.glendalefcu.org/ /kcms-doc/2001/58294/Fee-
Schedule.pdf. (emphasis added) (last visited on or about April 26, 2021).

        40.            Liberty Financial contracts its NSF fee unambiguously as:

                       “$27.00 per presentment.”

See, https://libertv.Financial/about/fee-schedule/ (emphasis added) (last visited on

or about April 23, 2021).

        41.   Members First Credit Union contracts unambiguously:

              We reserve the right to charge an Non-Sufficient Funds Fee
              (NSF Fee) each time atransaction is presented if your account
              does not have sufficient funds to cover the transaction at the
              time of presentment and we decline the transaction for that
              reason. This means that atransaction may incur more than
              one Non-Sufficient Funds Fee (NSF Fee) if it is presented
              more than once...we reserve the right to charge aNon-
              S u f fi c i e n t F u n d s ( N S F F e e ) f o r b o t h t h e o r i g i n a l
              presentment and the representment [.

See,
http://www.membersf1rstfl.0rg/f1les/mfcufl/l/f1le/Membership and Account Agre
ement.pdf (emphasis added) (last visited on or about April 23, 2021).

        42.   Meriwest Credit Union unambiguously contracts its fee as:

                       “$35.00/item per presentment”.




                                                         14
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 15 of 35



https://www.meriwest.com/sites/www.meriwest.com/files/media/consumer feesch

ed.pdf (emphasis added) (last visited on or about April 23, 2021).

       43.   Partners 1st Federal Credit Union contracts unambiguously:


              Consequently, because we may charge afee for an NSF item
              each time it is presented, we may charge you more than one
              fee for any given item. Therefore, multiple fees may be
              charged to you as aresult of areturned item and
              resubmission regardless of the number of times an item is
              submitted or resubmitted to us for payment, and regardless
              of whether we pay the item or return, reverse, or decline to
              pay the item.

See, https://s3.us-east-
1.amazonaws.com/assets.partners lstcu.org/uploads/PDFs/Consumer Account Agr
eement.pdf (emphasis added) (last visited on or about April 23, 2021)

       44.    RBC Bank unambiguously contracts:

                    “We may also charge against the Account an NSF fee for
                    each item returned or rejected, including for multiple
                     returns or rejections of the same item.”

See, https://www.rbcbank.com/siteassets/Uploads/pdfs/Service-Agreement-for-

Personal-Accounts.pdf (emphasis added) (last visited on or about April 23, 2021).

       45.   Regions Bank contracts unambiguously:

             If an item is presented for payment on your account at atime
             when there is an insufficient balance of available funds in your
              account to pay the item in full, you agree to pay us our charge
             for items drawn against insufficient or unavailable funds,
             whether or not we pay the item. If any item is presented again
             after haying preyiously been returned unpaid by us, you
             agree to pay this charge for each time the item is presented
             for payment and the balance of ayailable funds in your
             account is insufficient to pay the item.



                                          15
       Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 16 of 35



See,
https://www.regions.com/virtualdocuments/Deposit Agreement 612018.pdf
(emphasis added) (last visited on or about April 23, 2021).

        46.   Tyndall Credit Union Bank contracts its NSF fee as:
                    “$20.00 per presentment (maximum 5per day).”
See, https://tvndall.org/member center/document center/fee schedule (emphasis
added) (last visited on or about April 23, 2021).

        47.   FIB provided no such disclosure during the class period alleged in this

lawsuit, only after the class period ends when the New Fee Schedule became

effective, and in so doing, deceived its accountholders and breached its contracts

with them.


        48.   Plaintiffs and the Class Members have performed all conditions.

covenants, and promises required by each of them in accordance with the terms

and conditions of the contracts. Plaintiffs did not and could not have, exercising

reasonable diligence, discovered both that they had been injured and the actual

cause of that injury until they consulted with their attorneys in or about April 2021.

While Plaintiffs understood the were assessed fees, they did not fully understand

the cause of those fees until about April 2021, because Defendant hid its actual

practice from its accountholders by describing adifferent practice in its contracts.

This not only reasonably delayed discovery, but Defendant’s affirmative

representations and actions also equitably toll any statute of limitations, and also

additionally equitably estop Defendant.


                                          16
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 17 of 35



      49.    Plaintiffs and the class members were harmed by these practices when

they were assessed such fees when they should not have been. Acomplete

evaluation of Defendant’s records is necessary to determine the full extent of

Plaintiffs’ harm from this practice. On information and belief, Plaintiffs, on more

than one occasion, were charged more than one NSF Fee on the same item, or an

NSF Fee followed by an Overdraft Fee on the same item, during the class period.

meaning at atime before the New Fee Schedule became effective. As Plaintiffs no

longer are customers of First Interstate, discovery will be necessary to identify all

incidents of this practice which occurred before the New Fee Schedule became

effective. However, one example of it occurred as follows.

      50.    On January 11, 2021, Plaintiffs attempted apayment to Sprint for

$94.45. FIB rejected payment of that item due to insufficient funds in Plaintiffs

account and charged a$30.00 “RETURNED ITEM(S) OVERDRAFT FEE.” It

was amisnomer for First Interstate to call the fee it charged an “OVERDRAFT

FEE” as “overdraft fee” is supposed to pertain to items which were actually paid.

whereas it is “non-sufficient funds fee” which is supposed to pertain to items

which were not paid by abank. This incorrect naming of transactions leads to

further confusion and deception.

      51.    Unbeknownst to Plaintiffs, and without their request to FIB to retry

the transaction, on January 15, 2021, FIB processed the same Sprint $94.45 item



                                          17
      Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 18 of 35



again, and again rejected the transaction and charged Plaintiff another $30.00

 RETURNED ITEM(S) OVERDRAFT FEE” for the same item. It again was a

misnomer for First Interstate to call the fee it charged an “OVERDRAFT FEE” as

 overdraft fees” are supposed to pertain to items which were actually paid, whereas

it is “non-sufficient funds fee” which is supposed to pertain to items which were

not paid by abank. This incorrect naming of transactions leads to further

confusion and deception.

       52.     In sum, FIB charged Plaintiffs at least $60 in fees to process asingle

Sprint item of $94.55.

       53.     Plaintiffs understood the transaction to be asingle transaction, an

understanding consistent with what is laid out in FIB’s Class Period Fee Schedule

and Deposit Agreement, capable at most of receiving asingle NSF Fee (if FIB

returned it) or OD Fee (if FIB paid it). Only after the New Fee Schedule became

effective did FIB contract to charge more than one fee for the same item each time

it was presented.

       54.     FIB itself also understood the transaction to be asingle transaction.

       55.     Discovery will be required to obtain all of Plaintiffs’ monthly account

statements from Defendant to identify each occasion on which First Interstate did

this to Plaintiffs.




                                           18
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 19 of 35



      The Imposition of Multiple Fees on aSingle Item Breaches First

      Interstate’s Duty of Good Faith and Fair Dealing.

      56.    Parties to acontract are required not only to adhere to the express

conditions in the contract, but also to act in good faith when they are vested with a

discretionary power over the other party. In such circumstances, the party with

discretion is required to exercise that power and discretion in good faith. This

creates an implied promise to act in accordance with the parties’ reasonable

expectations and means that the Bank is prohibited from exercising its discretion to

enrich itself and gouge its customers. Indeed, the Bank has aduty to honor

transaction requests in away that is fair to Plaintiffs and its other customers and is

prohibited from exercising its discretion to pile on ever greater penalties. Here—in

the adhesion agreements First Interstate foisted on Plaintiffs and its other

customers    First Interstate has provided itself numerous discretionary powers

affecting customers’ Bank accounts. But instead of exercising that discretion in

good faith and consistent with consumers’ reasonable expectations, the Bank

abuses that discretion to take money out of consumers’ accounts without their

permission and contrary to their reasonable expectations that they will not be

charged multiple fees for the same transaction, or an overdraft fee If it was

unlawful to do so.


      57.    First Interstate exercises its discretion in its own favor—and to the




                                          19
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 20 of 35



prejudice of Plaintiffs and its other customers    when it defines “item” or “check'


in away that directly leads to more NSF and Overdraft Fees. Further, First

Interstate abuses the power it has over customers and their Bank accounts and acts

contrary to their reasonable expectations under the Fee Schedule and Deposit

Agreement. This is abreach of the Bank’s implied covenant to engage in fair

dealing and act in good faith.

      58.    By exercising its discretion in its own favor—and to the prejudice of

Plaintiffs and other customers—by charging more than one NSF Fee on asingle

item, or an NSF Fee followed by an Overdraft Fee, First Interstate breaches the

reasonable expectation of Plaintiffs and other customers and in doing so violates

the implied covenant to act in good faith.

      59.    It was bad faith and totally outside Plaintiffs’ reasonable expectations

for First Interstate to use its discretion to assess two or three NSF Fees, or an NSF

Fee followed by an overdraft fee, for asingle attempted item.


                       C L A S S A C T I O N A L L E G AT I O N S


      60.    Plaintiffs bring this case, and each of its respective causes of action, as

aclass action pursuant to Federal Rule of Civil Procedure 23(a)(b)(l), (b)(2) and

(b)(3) on behalf of the following class.


             All United States citizens who have or have had accounts with FIB
             who incurred more than insufiicient funds fee, or an insufficient


                                           20
         Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 21 of 35



                     funds fee followed by an overdraft fee, on the same electronic
                     payment or check beginning eight years preceding the filing of
                     this Complaint and ending on the day the FIB New Fee Schedule
                     dated April 7, 2021 became effective.

            61.      Excluded from the Class are: (1) any entity in which Defendant has a

controlling interest; (2) officers or directors of Defendant; (3) this Court and any of

its employees assigned to work on the case; and (4) all employees of the law firms

representing Plaintiff and the Class Members.

            62.      Plaintiff can identify and ascertain all other class members from

Defendant’s business records. Upon information and belief, Defendant has

databases, and/or other documentation, of its customers’ transactions and account

enrollment. These databases and/or documents can be analyzed by an expert to

ascertain which of Defendant’s account holders have been harmed by its practices

and thus qualify as Class Members. Further, the Class definition identifies

unnamed plaintiffs by describing aset of common characteristics sufficient to

allow amember of that group to identify himself or herself as having aright to

r e c o v e r .   Other than by direct notice by mail or email, alternatively proper and

sufficient notice of this action may be provided to the Class Members through

notice published in newspapers or other publications. Thus, Plaintiffs classes are

ascertainable.


            63.      Numerositv -Plaintiff does not know the exact size of the class

because this information is in Defendant’s exclusive control. However, based on


                                                 21
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 22 of 35



FIB having $17.6 billion in assets as of December 31, 2020 and 150 branches

throughout Idaho, Oregon, Montana, South Dakota, Washington, and Wyoming, as

well as other reasons, numerosity will be met, and joinder of all class members

would be impracticable.

      64.          Typicality -Plaintiffs’ claims are typical of all of the members of the

Class. The evidence and the legal theories regarding Defendant’s alleged wrongful

conduct committed against Plaintiffs and all of the Class Members are substantially

the same because all of the relevant agreements between Defendant and its

customers, including the Class Period Fee Schedule and the New Fee Schedule and

the Account Agreement, were identical as to all relevant terms, and also because.

inter alia, the challenged practices of charging customers for improper fees are

uniform for Plaintiffs and all Class Members. Accordingly, in pursuing its own

self-interest in litigating these claims. Plaintiffs will also serve the interests of the

other Class Members.


       65.         Commonality -Questions of law and fact common to the Class(es)

exist and predominate over questions affecting only individual members.

including, inter alia, the following:

             a .   Whether, pursuant to the Class Period Fee Sehedule or Account

                   Agreement, Defendant contracted that it would charge more than one

                   NSF fee for the same transaction, each time that same transaction was



                                               22
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 23 of 35



                  re-submitted;

            b.    Whether, pursuant to the Account Agreement, Defendant contracted

                  that it would charge an overdraft fee on the same item after already

                  having charged an NSF fee on that same item.

            c .   Whether, pursuant to the Class Period Fee Schedule, Defendant

                  disclosed it would charge an additional NSF Fee, or an overdraft fee.

                  on the same item after already having charged an NSF fee on that

                  same item.


            d.    Whether the Class Period Fee Schedule or Account Agreement is

                  ambiguous on the issue of whether Defendant would charge an NSF

                  Fee, or an overdraft fee following an NSF fee, every time the same

                  item was presented.

            e .   Whether the contracts are ambiguous on what fees will be charged

                  under what circumstances, or referred to inconsistently.

      66.         Adequacy -Plaintiffs will fairly and adequately protect the interests

of the Class Members. Plaintiff has retained competent counsel experienced in

class action litigation to ensure such protection. There are no material conflicts

between the claims of the representative Plaintiffs and the members of the Class

that would make class certification inappropriate. Plaintiffs and their counsel

intend to prosecute this action vigorously.



                                              23
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 24 of 35



      67.    Predominance and Superiority -The matter is properly maintained

as aclass action under Federal Rule of Civil Procedure 23(b)(3) because the

common questions of law or fact identified herein and to be identified through

discovery predominate over questions that may affect only individual Class

Members. Further, the class action is superior to all other available methods for

the fair and efficient adjudication of this matter. Because the injuries suffered by

the individual Class Members are relatively small, the expense and burden of

individual litigation would make it virtually impossible for Plaintiffs and Class

Members to individually seek redress for Defendant’s wrongful conduct. Even if

any individual person or group(s) of Class Members could afford individual

litigation, it would be unduly burdensome to the courts in which the individual

litigation would proceed. The class action device is preferable to individual

litigation because it provides the benefits of unitary adjudication, economies of

scale, and comprehensive adjudication by asingle court. In contrast, the

prosecution of separate actions by individual Class Members would create arisk of

inconsistent or varying adjudications with respect to individual Class Members that

would establish incompatible standards of conduct for the party (or parties)

opposing the Class and would lead to repetitious trials of the numerous common

questions of fact and law. Plaintiffs know of no difficulty that will be encountered

in the management of this litigation that would preclude its maintenance as aclass


                                          24
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 25 of 35



action. As aresult, aclass action is superior to other available methods for the fair

and efficient adjudication of this controversy. Absent aclass action, Plaintiffs and

the Class Members will continue to suffer losses, thereby allowing Defendant’s

violations of law to proceed without remedy and allowing Defendant to retain the

proceeds of their ill-gotten gains.

       68.   Plaintiffs do not believe that any other Class Members’ interest in

individually controlling aseparate action is significant, in that Plaintiffs have

demonstrated above that its claims are typical of the other Class Members and that

Plaintiffs will adequately represent the Class. This particular forum is adesirable

forum for this litigation because Defendant resides in this District. Plaintiffs do not

foresee significant difficulties in managing the class action in that the major issues

in dispute are susceptible to class proof

       69.   Plaintiffs anticipate the issuance of notice, setting forth the subject

and nature of the instant action, to the proposed Class Members. Upon information

and belief. Defendant’s own business records and/or electronic media can be

utilized for the contemplated notices. To the extent that any further notices may be

required. Plaintiff anticipates the use of additional media and/or mailings.

       70.   This matter is properly maintained as aclass action pursuant to Rule

23(b) of the Federal Rules of Civil Procedure in that:

             a .   Without class certification and determination of declaratory.



                                            25
Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 26 of 35



         injunctive, statutory and other legal questions within the Class

         format, prosecution of separate actions by individual members of

         the Class will create the risk of:


                1. Inconsistent or varying adjudications with respect to

                   individual members of the Class which would establish


                   incompatible standards of conduct for the parties

                   opposing the Class; or

               2. Adjudication with respect to individual members of the

                   Class, which would as apractical matter be dispositive of

                   the interests of the other members not parties to the

                   adjudication or substantially impair or impede their

                   ability to protect their interests. The parties opposing the

                   Class have acted or refused to act on grounds generally

                   applicable to each member of the Class, thereby making

                   appropriate final injunctive or corresponding declaratory

                   relief with respect to the Class as awhole.

      b. Common questions of law and fact exist as to the members of the

         Class and predominate over any questions affecting only individual

         members, and aclass action is superior to other available methods

         of the fair and efficient adjudication of the eontroversy.



                                   26
        Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 27 of 35



                                             FIRST CAUSE OF ACTION

                                                (Breach of Contract)
          71.        The preceding allegations are incorporated by reference and re-alleged

as if fully set forth herein.

          72.        Plaintiffs and each of the Class Members entered into aFee Schedule


and Account Agreement with Defendant, which has been identified herein as the

Class Period Fee Schedule and the Account Agreement, covering the subject of

NSF and overdraft transactions. This contract was drafted by and is binding upon

Defendant.


          73.        The operative contracts governed which fees could be charged and

under which circumstances, and Defendant breached these contracts by charging

fees under circumstances not permitted by the contracts.

          74.        Plaintiffs and the Class Members have performed all conditions.

covenants, and promises required by each of them on their part to be performed in

accordance with the terms and conditions of the Account Agreement, except for

those they were prevented from performing or which were waived or excused by

D e f e n d a n t ’s m i s c o n d u c t .


          75.        As aproximate result of Defendant’s breaches. Plaintiffs and the

Class Members have been damaged in an amount to be proven at trial and seek

relief as set forth in the Prayer below.




                                                        27
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 28 of 35



                           SECOND CAUSE OF ACTION
             (Breach of the Implied Covenant of Good Faith and Fair Dealing)

       76.     The preceding allegations are incorporated by reference and re-alleged

as if fully set forth herein.

       77.     Plaintiffs and each of the Class Members entered into contracts with


Defendant covering the subject of NSF and overdraft transactions, which has been

identified herein as the Class Period Fee Schedule and the Account Agreement.

       78.     Under Montana law, every enforceable contract contains an implied

covenant of good faith and fair dealing. Further, whether by common law or

statute, all contracts impose upon each party aduty of good faith and fair dealing.

Good faith and fair dealing, in connection with executing contracts and discharging

performance and other duties according to their terms, means preserving the

spirit—not merely the letter—of the bargain. Thus, the parties to acontract are

mutually obligated to comply with the substance of their contract in addition to its

form. Evading the spirit of the bargain and abusing the power to specify terms.

constitute examples of bad faith in the performance of contracts.

       79.     The material terms of the contracts therefore included the implied

covenant of good faith and fair dealing, whereby Defendant covenanted that it

would, in good faith and in the exercise of fair dealing, deal with Plaintiffs and

each Class member fairly and honestly and do nothing to impair, interfere with.

hinder, or potentially injure Plaintiffs’ and the Class Members’ rights and benefits

                                          28
       Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 29 of 35



under the contracts.


          80.   Plaintiffs and the Class Members have performed all conditions,

covenants, and promises required by each of them on their part to be performed in

accordance with the terms and conditions of the contract, except for those they

were prevented from performing or which were waived or excused by Defendant’s

misconduct.


          81.   Defendant breached the implied covenant of good faith and fair

dealing based, inter alia, on its OD Fee and NSF Fee practices during the tme of

the Class Period Fee Schedule designed to charge improper multiple fees, thereby

executing its contractual obligations in bad faith, depriving Plaintiffs and the Class

Members of the full benefit of the contracts.


          82.   As aproximate result of Defendant’s breach of the implied covenant

of good faith and fair dealing. Plaintiffs and the Class Members have been

damaged in an amount to be proven at trial and seek relief as set forth in the Prayer

b e l o w.


                            THIRD CAUSE OF ACTION
                           (Unjust Enrichment/Restitution)

          83.   The preceding allegations are incorporated by reference and re-alleged

as if fully set forth herein.

          84.   As aresult of the wrongful misconduct alleged above. Defendant

unjustly received millions of dollars in improper fees.

                                           29
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 30 of 35


       85.    Because Plaintiffs and the Class Members paid the erroneous repeat

NSF and other fees assessed by Defendant, Plaintiffs and the Class Members have

conferred abenefit on Defendant, albeit undeservingly. Defendant has knowledge

of this benefit, as well as the wrongful circumstances under which it was conveyed,

and yet has voluntarily accepted and retained the benefit conferred. Should it be

allowed to retain such funds. Defendant would be unjustly enriched. Therefore,

Plaintiffs and the Class Members seek relief as set forth in the Prayer below.

                           FOURTH CAUSE OF ACTION
                                (Money Had and Received)

       86.    The preceding allegations are incorporated by reference and re-alleged

as if fully set forth herein.

       87.    Defendant has obtained money from Plaintiffs and the Class Members

by the exercise of imposition, coercion, undue influence, menace or threat.

compulsion or duress, and/or mistake of law and/or fact.

       88.    As aresult. Defendant has in its possession money which, in equity.

belongs to Plaintiffs and the Class Members, and thus, this money should be

refunded to Plaintiffs and the Class Members. Therefore, Plaintiffs and the Class

Members seek relief as set forth in the Prayer below.

                                FIFTH CAUSE OF ACTION
               (Violation of the Montana Consumer Protection Act)

       89.    The preceding allegations are incorporated by reference and re-alleged



                                           30
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 31 of 35



as if fully set forth herein.

       90.    Plaintiffs bring this claim individually under the laws of Montana, and

on behalf of the Class.


       91.    Plaintiffs are consumers.


       92.    The Montana Consumer Protection Act (“CPA”) makes it unlawful to

engage in any unfair or deceptive acts or practices in the conduct of any trade or

commerce. See Mont. Code. Ann. §30-14-103.

       93.    Federal Rule of Civil Procedure 23 permits Plaintiffs to bring aCPA

claim as aclass claim in federal court notwithstanding any limitation on class

claims provided in the CPA.

       94.    Defendant violated the CPA by charging multiple NSF Fees on a

single item, or an NSF Fee followed by an Overdraft Fee, thereby charging fees

that were not contracted in either the Account Agreement or Class Period Fee

Schedule. Defendant’s conduct was not motivated by any legitimate business or

economic need or rationale. The harm and adverse impact of Defendant’s conduct

on members of the general public was neither outweighed nor justified by any

legitimate reasons, justifications, or motives. The harm to Plaintiffs and Class

Members arising from Defendant’s unfair and deeeptive practices relating to the

imposition of the improper fees outweighs the utility, if any, of those practices.

       95.    Defendant intentionally violated the CPA by engaging in its



                                          31
     Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 32 of 35



undisclosed multiple NSF Fee practices to collect millions of dollars in such fees

that were not agreed to by the parties in the Class Period Fee Schedule and

Account Agreement, and which fee practices were not authorized by Plaintiffs and

Class Members. Defendant knew it was not permitted to do this; it changed the

contract language in its New Fee Schedule to now attempt to contract for this, but

did so without returning the money it improperly took under the Class Period Fee

Schedule.


      96.     Plaintiffs and the Class Members suffered ascertainable loss as a


result of Defendant’s multiple NSF Fee and Overdraft Fee practices, which

necessarily flowed directly from Defendant’s deceit in its scheme to systematically

assess such fees against its account holders.

      97.     Plaintiffs and all Class Members justifiably relied on Defendant’s

deceptive representations they would be assessed fees only as provided in the Class

Period Fee Schedule and Account Agreement.

      98.     Plaintiffs and the Class Members have been damaged by Defendant’s

deceptive practices.

      99.     Defendants’ conduct was intentional, wrongful, reckless, and

outrageous.

       100. Accordingly, Plaintiffs and the individual class members and are

entitled to recover treble or statutory damages, costs and reasonable attorneys’



                                          32
        Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 33 of 35


fees.


                             SIXTH CAUSE OF ACTION
                                          (Deceit)

          101. The allegations contained in the previous paragraphs are incorporated

by reference.

          102. The facts support Defendant’s violation of §27-1-712, MCA, which

states:




          (l)One who willfully deceives another with intent to induce that person to

          alter the person’s position to the person’s injury or risk is liable for any

          damage that the person suffers.

          (2) Adeceit, within the meaning of subsection (1), is either:

              (a) the suggestion as afact of that which is not true by one who does

                  not believe it to be true;


              (b) the assertion as afact of that which is not true by one who has no

                  reasonable ground for believing it to be true;

              (c) the suppression of afact by one who is bound to disclose it or who

                  gives information of other facts that are likely to mislead for want

                  of communication of that fact; or


              (d) apromise made without any intention of performing it.

          (3) One who practices adeceit with intent to defraud the public or a



                                               33
    Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 34 of 35



     particular class of persons is considered to have intended to defraud every

      individual in that class who is actually misled by the deceit.

§27-1-712, MCA.

      103. Accordingly, Plaintiffs and the individual Class Members and are

entitled to recover compensatory damages and punitive damages.

                                      P R A Y E R


      WHEREFORE, Plaintiffs and the Class pray for judgment as follows:

             1.    For an order certifying this action as aclass action;

             2.    For compensatory damages on all applicable claims and in an

      amount to be proven at trial;

             3.    For an order requiring Defendant to disgorge, restore, and

      return all monies wrongfully obtained together with interest calculated at the

      maximum legal rate;

             4.    For treble damages;

             5.    For statutory damages;

             6.    For punitive damages;

             7.    For an order enjoining the wrongful conduct alleged herein;

             8.    For costs;

             9.    For pre-judgment and post-judgment interest as provided by

      law;




                                          34
      Case 1:21-cv-00045-SPW-TJC Document 1 Filed 04/28/21 Page 35 of 35



             10.    For attorneys’ fees under 30-14-133, MCA, the common fund

    doctrine, and all other applicable law and sources; and.

             11 .   For such other relief as the Court deems just and proper.

                          DEMAND      FOR     JURY      TRIAL


       Plaintiffs and the Class Members demand atrial by jury on all issues so

triable.


Dated: April 28, 2021                  Respectfully submitted.

                                       B Y:        /s/ David K. W. Wilson, Jr.
                                       Morrison Sherwood Wilson Deola PLLP
                                       David K.W. Wilson, Jr.
                                       Robert Farris-Olsen
                                       P. O . B o x 5 5 7

                                       Helena, Montana 59624
                                       Telephone: (406) 442-3261
                                       Facsimile: (406) 443-7294
                                       kwilson@mswdlaw.com
                                       rfolsen@mswdlaw.com

                                       The Kick Law Firm, APC
                                       Taras Kick, CA Bar No. 143379*
                                       Taras@kicklawfirm.com
                                       Jeffrey C. Bils, CA Bar No. 301629*
                                       815 Moraga Drive
                                       Los Angeles, California 90049
                                       Telephone: (310)395-2988
                                       Facsimile: (310)395-2088
                                       Taras@Kicklawfirm.com

                                       *Pro Hac Vice applications to be submitted

                                       Attorneys for Plaintiffs Stacy Miller and AFew
                                       Good Cleaners and the Putative Class




                                         35
